DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of species, claims 1, 4-5, 12, 14, 17, 21, 23, 25-28, 30-31, 33 and 37, without traverse in their reply dated 9/18/2020 is acknowledged. Claims 2-3, 7-8, 11, 13, 15-16, 18-20, 22, 24, 29, 31, 34-35, and 38 were cancelled. Claims 6, 9, 10, and 36 were withdrawn. Claims 1, 4-5, 12, 14, 17, 21, 23, 25-28, 30-31, 33 and 37 are pending and considered on the merits below. 

Election/Restrictions
Applicant’s election without traverse of “negatively solvatochromic dyes” claim 5 in the reply filed on 9/18/2020 is acknowledged. Applicant also indicates that claim 36 reads on this limitation, however based on the specification (page 10), the class of compounds shown fall into the positively charged group. Whereas claim 37, reads on the elected species. For examination purposes examiner believes that claim 37 was elected and claim 36 has been withdrawn.
Additionally, claims 9 and 10, are not considered negatively solvatochromic dyes according to the specification and have also been withdrawn based on the elected species.

Information Disclosure Statement
The Information Disclosure Statement filed on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 42). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 12, 14, 17, 21, 23, 25-28, 30-31, 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the limitation “a homeopathic potency solution” is indefinite because it is unclear what is considered a homeopathic potency solution. For examination purposes the examiner interprets the homeopathic potency solution to be a solution that contains a homeopathic agent.
Regarding claim 4, claim 4 depends from claim 2 which is cancelled rendering it indefinite. For examination purposes the examiner interprets claim 4 depends from claim 1.
Regarding claim 12, the limitation “a polar and polarizable molecule” is indefinite because “polar and polarizable molecule” has been mentioned in claim 1, thus it is unclear if it is the same or different “polar and polarizable molecule”. For examination purposes the examiner interprets the claim to read “wherein the polar and polarizable molecule has a concentration between 10 M and 250 M”. 
Regarding claim 17, the limitation “the time interval” has a lack of antecedent basis rendering it indefinite. For examination purposes the examiner interprets that the limitation is “a time interval”.
Regarding claim 21, the limitation “the measuring” has a lack of antecedent basis rendering it indefinite. For examination purposes the examiner interprets that the limitation is “wherein the obtaining a spectrum is carried out with a spectrophotometer.”  
Regarding claim 23, the limitation “the maximum value” has a lack of antecedent basis rendering it indefinite. For examination purposes the examiner interprets that the limitation is “a maximum value”.
Regarding claim 25, the limitation “conjugated pi-electron system” has a lack of antecedent basis rendering it indefinite. For examination purposes the examiner interprets that the limitation is “a conjugated pi-electron system”.
claims 30, 31, and 33, the limitations “polar and polarizable molecule solution, reference solution, or sample solution” is indefinite because they do not indicate an antecedent basis to the already mentioned entities in claim 1. For examination purposes the examiner interprets the limitation to read “the polar and polarizable molecule solution, the reference solution, or the sample solution”.
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 12, 14, 17, 21, 23, 25-28, 30-31, 33 and 37 are rejected under 35 U.S.C. 101 because the claimed invention of claim 1 is directed to an abstract idea without significantly more. The claim(s) recite(s) “f) quantifying the potency effect of the homeopathic potency solution”. 
This judicial exception is not integrated into a practical application because the additional steps of obtaining solutions and obtaining spectra are essentially insignificant extra-solution activity (MPEP 2106.05g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even though specific dyes are added in the sample solutions, this is still considered a convention step in the art particularly related to quantification analysis. Thus, these steps are conventional and do not amount to anything significantly more than the judicial exception (MPEP 2106.05d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 12, 14, 17, 21, 23, 25-28, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Hindawi Publishing Corporation Evidence-Based Complementary and Alternative Medicine Volume 2011, Article ID 692798, 11 pages, provided th Ed. Weinheim. Wiley VCH, 359-424,2011, provided on the IDS on 2/26/2021).
Regarding claims 1 and 14, Wolf describes a method of quantifying a homeopathic potency effect (abstract), comprising the steps of:
a) obtaining a sample solution by adding a homeopathic potency solution to a solvent (page 3 “In Lab 1 the potentization medium was distilled water, while in Lab 2 it was quartz distilled water with 1% ethanol... For CuSO4, the first homeopathic preparation level (1c) was made by dissolving 0.2 g (Lab 1) or 2 g (Lab 2) of CuSO4 in 20 ml (Lab 1) or 200 ml (Lab 2) potentization medium at 37◦C.”); 
b) obtaining a reference solution (page 3 “For each set of homeopathic preparations (SiO2, S or CuSO4), 4 (Lab 1) and 10, respectively (Lab 2), independent controls were produced, using the same potentization medium and shaken equally to the homeopathic preparations.”); 
c) obtaining a spectrum of the sample solution (page 3 “2.6. ICP-MS Measurements. Samples of 3 ml of each homeopathic preparation and control were pipetted into ICP-MSvials… Samples were transferred to the ICP-MS-autosampler and opened only under the protection hood of the sampler” and page 3-4 “2.7. UV-Spectroscopy Measurements… Table 1 illustrates the production and measurement process and displays, where the homeopathic dilutions and controls  were prepared and measured and at what age and with which instrument.”); 
d) obtaining a spectrum of the reference solution (page 3 “2.6. ICP-MS Measurements. Samples of 3 ml of each homeopathic preparation and control were pipetted into ICP-MSvials… Samples were transferred to the ICP-MS-autosampler and opened only under the protection hood 
e) obtaining a difference spectrum, wherein the difference spectrum is the difference between the sample solution spectrum and the reference solution spectrum (page 4 “The difference in light transmission between homeopathic preparations and controls was tested using a t-test,”); and 
f) quantifying the potency effect of the homeopathic potency solution by identifying a maximum value of the difference spectrum (page 4 “UV transmission values between homeopathic preparations in terms of the SD had a higher variability in homeopathic preparations compared to controls. These differences in SD were not significant for any series by itself. However, when the CuSO4 data were pooled, the mean SD was a factor 2.53 (P = .017) larger for the homeopathic preparations, compared to the controls for data from 190 to 290 nm. The result was similar for 215–290 nm (factor 2.27; P = .025).”).
However Wolf is silent to adding a homeopathic potency solution to a dye solution comprising a polar and polarizable molecule in a solvent and a reference solution comprising an equivalent amount of the dye solution of step a).
Reichardt describes a dye solution comprising a polar and polarizable molecule in a solvent (Table 6-1 and page 376 “The fluorosolvatochromism of Brooker's merocyanine dye is also solvent dependent: its fluorescence emission is λmax = 622 nm in N,N-dimethylformamide and 573 nm in water (Δλ= -49 nm with increasing solvent polarity), however, with low fluorescence quantum yields only [543].”). Reichardt also suggests that Brooker's merocyanine 
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to incorporate a dye solution comprising a polar and polarizable molecule into the method of Wolf as suggested by Reichardt because it would provide additional quantification information regarding the sample solutions.
Regarding claim 4, the combination described above describes that the homeopathic potency solution has been prepared by a serial dilution of up to 10050,000 (Wolf: page 3 “ Quartz (SiO2) and copper sulfate (CuSO4) were prepared as c-preparations (centesimal homeopathic preparations, 100-fold dilution), S as x-preparations (decimal homeopathic preparations, 10-fold dilution) in order to allow a comparison with previous investigations [25, 26, 30].”).
Regarding claim 5, the combination described above describes that the polar and polarizable molecule is a negatively solvatochromic dye (Reichardt: page 376 “Brooker's merocyanine”). 

Regarding claim 12, the combination described above describes all the limitations of claim 1, however is silent to the polar and polarizable molecule having a concentration of from 10 M to 250 M.
Reichardt describes experimenting with varying concentrations (page 381), suggesting that the concentration is a result effective variable that should be optimized (MPEP 2144.05).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to optimize the polar and polarizable molecule concentration of the combination as suggested by 
Regarding claim 17, the combination described above describes that [a] time interval may range from one minute to one hour (Wolf: page 3 “Trituration (potentization of solid compounds) was performed by hand for 60 min”, page 3 “Potentization was done by horizontally shaking the vessel at a rate of about 2.7 Hz for 4 min before each dilution.” and page 7 “The residence time of a sample in a cuvette, however, was less than 2 min.”).
Regarding claim 21, the combination described above describes that the measuring comprises the use of a spectrophotometer (Wolf: page 3-4 “2.7. UV-Spectroscopy Measurements”).
Regarding claim 23, the combination described above describes that the maximum value of the difference spectrum comprises the maximum of all difference spectra obtained over all time interval measurements (Wolf: page 4 “To pool data across the different series”).
Regarding claim 25, the combination described above describes that the polar and polarizable molecule is a molecule having conjugated π-electron system through which negative charge may be delocalized (Reichardt: page 376 “Brooker's merocyanine”).
Regarding claim 26, the combination described above describes that the polar and polarizable molecule is a molecule having electron donor and acceptor moieties linked through an electron delocalized system in which the compound's dipole moment in the electronic ground state is considerably different from that in the excited state (Reichardt: page 376 “Brooker's merocyanine”).
Regarding claim 27, the combination described above describes that the polar and polarizable molecule is a dye selected from the group consisting of ET30, ET33, BM, BDF, 
Regarding claim 28, the combination described above describes that the solvent further comprises a buffer (Wolf: page 3 “ICP-MS-vials and pipette tips: 24 h in 7.9 N HNO3”).
Regarding claim 33, the combination described above describes that the homeopathic potency solution, polar and polarizable molecule solution, reference solution, or sample solution are incubated for a period of up to 20 days prior to a spectral determination thereof (Wolf: table 1 “First measurements age (days)…”).
Regarding claim 37, the combination described above describes that the polar and polarizable molecule comprises a compound of the structure

    PNG
    media_image1.png
    219
    315
    media_image1.png
    Greyscale
 
wherein R1, R2, R3, R4, R5, R6, R7, R5, R9, R10, and R11 are each independently selected from hydrogen, alkyl, acyl, haloalky, hydroxyl, alkoxy, haloalkoxy, amino, nitro, mercapto, cyano, silyl, alkylsilyl, alkenyl, alkynyl, aryl, aralkyl, alkenoxy, alkynoxy, aryloxy, acyloxy, alkylamino, alkenylamino, alkynylamino, arylamino, amido, alkylthio, alkenylthio, alkynylthio, and arylthio (Reichardt: page 376 “Brooker's merocyanine”).

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Hindawi Publishing Corporation Evidence-Based Complementary and Alternative Medicine Volume 2011, Article ID 692798, 11 pages, provided on the IDS on 2/26/2021) in view of Reichardt, et al. (C22 Solvents and Solvent Effects in Organic Chemistry, 4th Ed. Weinheim. Wiley VCH, 359-424,2011, provided on the IDS on 2/26/2021) in further view of Taguchi (US 2007/0072113 A1).
Regarding claim 30, the combination described above describes all the limitations of claim 1, however is silent to the homeopathic potency solution, polar and polarizable molecule solution, reference solution, or sample solution are prepared in the absence of light.
Taguchi describes that dye indicator compounds can degrade with light exposure ([0009]), suggesting motivation to use them in the absence of light to avoid decomposition.
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to prepare the solution of the combination in the absence of light as suggested by Taguchi because this could avoid decomposition.
Regarding claim 31, the combination described above describes the combination described above describes all the limitations of claim 1, however is silent to the homeopathic potency solution, polar and polarizable molecule solution, reference solution, or sample solution are kept in the absence of light from preparation time until a time of spectral determination.
Taguchi describes that dye indicator compounds can degrade with light exposure ([0009]), suggesting motivation to use them in the absence of light to avoid decomposition.
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to prepare the solution of the combination in the absence of light as suggested by Taguchi because this could avoid decomposition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797